DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 09/24/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 09/24/2021, with respect to claims 1, 9 and 15 have been fully considered and are persuasive.
Reasons for Allowance
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1, 9 and 15 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. 
Regarding claims 1, the prior art fails to teach a channel defined between internal flanges and an inside surface of the housing, and wherein the air is expelled between the mount and a chin of the housing.
Regarding claim 9, the prior art fails to teach a channel defined by flanges extending from a rear wall of the housing and the channel configured to direct the air drawn into the housing across a top portion of the heatsink.
Regarding claim 15, the prior art fails to teach a channel defined by flanges extending from an inside surface of the housing and flanges defined by a support bracket within the housing.
Furthermore, see at least pages 5 to 8 of Applicant Arguments/Remarks made in an amendment, filed 09/24/2021. Claims 2-5 and 7-8 are dependent on claim 1, and are therefore allowable. Claims 10-14 are dependent on claim 9, and are therefore allowable. Claims 16-20 are dependent on claim 15, and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2008-76661: teaches air channel for circulating air in lamp device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872